DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 07/13/2021 has been entered. Claims 1-33 and 35-42 are pending. Claim 34 has been canceled.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


5.	Claims 1-33 and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (US 2010/0130915 A1) in view of Teodorescu (US 2011/0152728 A1).
Regarding claim 1, Claus discloses a method for managing occlusions during phacoemulsification surgery (Claus abstract Figs. 1-2, ¶ 0031, 0036), the method comprising: 
providing, by a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor (Claus abstract ¶ 0031, 0036), as Claus discloses a programmable controller system which is a computer in which the at least one system bus, computing processor, and computing memory are implicit. Further, Claus discloses a vacuum system capable of providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0031, 0036, annotated Fig. 1 below);

    PNG
    media_image1.png
    474
    872
    media_image1.png
    Greyscale

Annotated Fig. 1: Claus Fig. 2 indicating pressures and threshold settings of the claims. 

receiving a first pressure threshold setting (Low Vac 206) and a second pressure threshold setting (occlusion threshold 208), wherein the first pressure threshold setting is greater than the minimum pressure and the second pressure threshold setting is greater than the first pressure threshold setting and the second pressure threshold setting is less than the maximum pressure (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1);
automatically (Claus ¶ 0031-0032) reducing the vacuum pressure in response to the second pressure threshold setting being exceeded, as Claus discloses the vacuum pressure will automatically reduce after crossing the occlusion threshold (208) after a threshold time (tT) is reached (Claus Fig. 2, ¶ 0036). 
Claus is silent to providing a user of the surgical console an alert in response to the vacuum pressure being greater than the first pressure threshold setting, wherein the alert is provided before automatically reducing the vacuum pressure.

It would have been obvious to one of ordinary skill in the art before the invention was made to include an alert in the method of Claus, in response to the vacuum pressure being greater than the first pressure threshold setting and wherein the alert is provided before automatically reducing the vacuum pressure, as taught by Teodorescu, to allow the user to monitor the procedure. 

Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus further discloses the first pressure threshold setting (206) is selected greater than zero mmHg (minimum pressure) but less than the maximum pressure (210) (Claus Fig. 2, see Annotated Fig. 1 above). 

Regarding claim 3, all of the elements of the current invention have been disclosed by Claus and Teodorescu, as applied above in claim 1. Claus further discloses the second pressure threshold setting (208) is less than the maximum pressure (210) (Claus Fig. 2, see Annotated Fig. 1 above).

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus further teaches the vacuum pressures during normal operation up to 650 mmHg or more (Claus ¶ 0040) and as such Claus discloses wherein the maximum pressure is selected from a range comprising any value greater than zero mmHg to about 650 mmHg. 

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1, except for the automatically reducing of the vacuum pressure begins when the vacuum pressure exceeds 95% of the maximum pressure for over 2 seconds. 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure when the vacuum pressure exceeds 95% of the maximum pressure for over 2 seconds, as applicant appears to have placed no criticality on the time threshold and since it has been held that discovering an optimum value of a KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure threshold setting (Claus ¶ 0036, see Annotated Fig. 1), but is silent to reducing the vacuum pressure to about the minimum pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure to about the minimum pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure threshold setting (Claus ¶ 0036, see Annotated Fig. 1), but is silent to reducing the vacuum pressure to about the minimum pressure for a predetermined delay, wherein the predetermined delay is greater than zero seconds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure threshold setting (Claus ¶ 0036, see Annotated Fig. 1), but is silent to reducing the vacuum pressure to about the minimum pressure for less than 300 msec. Examiner notes that “less than 300 msec” can also mean a 0 second delay, or the equivalent to no delay. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure to about the minimum pressure for less than 300 msec, as applicant appears to have placed no criticality on the delay as there is no lower bound and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure to less than the first pressure threshold setting, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus further discloses turning off the pump upon reaching the maximum pressure which is a value that exceeds the second pressure threshold setting (Claus ¶ 0036). Turning off the pump disables a surgical tool (handpiece) associated with the surgical console (Claus ¶ 0014-0015, 0026), as such Claus discloses the automatically reducing of the vacuum pressure results in a temporary disabling of a surgical tool associated with the surgical console. 

Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Applicant defines hysteresis as a safety feature in the event of a transition from one state to another with a certain delay (specification ¶ 0070). Claus describes using a threshold time (tT) to control the automatically reducing of the vacuum pressure and determine if 

Regarding claim 12, Claus discloses a system for managing occlusions during phacoemulsification surgery (Claus abstract ¶ 0026), the system comprising: 
a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor, as Claus discloses a programmable controller system which is a computer in which the at least one system bus, computing processor, and computing memory are implicit (Claus abstract ¶ 0026, 0031, 0036);
at least one vacuum source associated with the surgical console for providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0026, 0031, 0036, annotated Fig. 1 above);
a phacoemulsification surgical handpiece having at a distal end at least one surgical tool (cutter) and having at a proximate end a receiver for receiving an aspiration line from the surgical console (Claus ¶ 0014-0015).
The Claus system is capable of receiving a first pressure threshold setting (Low Vac 206) and a second pressure threshold setting (occlusion threshold 208), wherein the first pressure threshold setting is greater than the minimum pressure and the second pressure threshold setting is greater than the first pressure threshold setting and T) is reached (Claus Fig. 2, ¶ 0036). 
However, Claus is silent to an input device and an alert. 
Teodorescu, however, teaches a surgical system console for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, with an input device (graphical user interface, Teodorescu Figs. 1, 4-6, ¶ 0018-0020) to receive inputs from the user and display relevant data (as motivated by Teodorescu Fig. 1, ¶ 0010). Teodorescu also teaches wherein the surgical console provides a user of the surgical console an alert when the vacuum pressure is greater than the first pressure threshold setting and wherein the alert is provided before the vacuum pressure is automatically reduced (Teodorescu ¶ 0039), as Teodorescu teaches an interface to display data on a display screen throughout the procedure (Teodorescu ¶ 0034) and particularly data regarding a triggering event that can be an occlusion and vacuum pressure exceeding or falling below thresholds (Teodorescu ¶ 0039), thereby providing a visual alert wherein the alert is before automatically reducing the vacuum pressure since it is a constant visual alert to display data throughout the procedure (Teodorescu ¶ 0039), to allow the user to monitor for such an event (as motivated by Teodorescu ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus to include an 

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12, except for the first pressure threshold setting is selected from a range comprising about 5 mmHg to about the maximum pressure minus 5 mmHg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the first pressure threshold setting is selected from a range comprising about 5 mmHg to about the maximum pressure minus 5 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12, except for the second pressure threshold setting is selected from a range comprising about the first pressure threshold setting to about the maximum pressure minus 5 mmHg. 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the system of Claus and Teodorescu to have the second pressure threshold setting is selected from a range comprising about the first pressure threshold setting to about the maximum pressure minus 5 mmHg, since it has been held In re Aller, 105 USPQ 233.

Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12. Claus further discloses the vacuum pressures during normal operation up to 650 mmHg or more (Claus ¶ 0040) but is silent to the maximum pressure is selected from a range comprising about 5 mmHg to about 650 mmHg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the maximum pressure is selected from a range comprising about 5 mmHg to about 650 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 16, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12. Claus further discloses the at least one computer processor (of controller/system) configured to automatically reduce3 the vacuum pressure in response to the second pressure threshold setting (208) being exceeded (Claus Figs. 1, 2, ¶ 0036). The system of Claus will automatically reduce the pressure after a threshold time has passed from exceeding the threshold (208) (Claus Fig. 2, ¶ 0031, 0036).

	Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12. As stated above in the rejection to claim 12, Claus is silent to a graphical user interface, however, Teodorescu teaches the input device comprises a graphical user interface (Teodorescu Figs. 1, 4-6, ¶ 0018-0020) to receive inputs from the user and display relevant data (as motivated by Teodorescu Fig. 1, ¶ 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to include a graphical user interface, as taught by Teodorescu, to receive inputs from the user and display relevant data. 

	Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12. Claus discloses the surgical handpiece to comprise a cutter (Claus ¶ 0014-0015) and that using a needle as a cutter for phacoemulsification is known in the art (Claus ¶ 0004).  

Regarding claim 19, Claus discloses a system for managing occlusions during phacoemulsification surgery (Claus abstract ¶ 0026), the system comprising: 
a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor, as Claus discloses a programmable controller system which is a computer in which the at least one system 
at least one vacuum source associated with the surgical console for providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0026, 0031, 0036, annotated Fig. 1 above);
a phacoemulsification surgical handpiece having at a distal end at least one surgical tool (cutter) and having at a proximate end a receiver for receiving an aspiration line from the surgical console (Claus ¶ 0014-0015).
The Claus system is capable of receiving a plurality of pressure threshold settings (Low threshold 204, Low Vac 206, occlusion threshold 208), wherein the pressure threshold settings are greater than the minimum pressure and less than the maximum pressure (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1). Claus also teaches wherein vacuum pressure is automatically reduced (Claus ¶ 0031-0032), as Claus discloses the vacuum pressure will automatically reduce after crossing the occlusion threshold (208) after a threshold time (tT) is reached (Claus Fig. 2, ¶ 0036).
However, Claus is silent to an input device and an alert. 
Teodorescu, however, teaches a surgical system console for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, with an input device (graphical user interface, Teodorescu Figs. 1, 4-6, ¶ 0018-0020) to receive inputs from the user and display relevant data (as motivated by Teodorescu Fig. 1, ¶ 0010). Teodorescu also teaches wherein the surgical console provides a user of the surgical console an alert when the vacuum pressure is greater than a first pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus to include an input device and to provide an alert, as taught by Teodorescu, to receive inputs from the user and display relevant data to allow the user to monitor the procedure.

Regarding claim 20, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus further discloses the plurality of pressure threshold settings to be selected less than the maximum pressure (Claus Fig. 2) but does not specify the plurality of pressure threshold settings are selected from a range comprising about 5 mmHg to about the maximum pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the plurality of pressure threshold settings selected from a range In re Aller, 105 USPQ 233.

Regarding claim 21, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus further discloses the vacuum pressures during normal operation up to 650 mmHg or more (Claus ¶ 0040) but is silent to the plurality of pressure threshold settings to be selected from a range comprising about 5 mmHg to about 650 mmHg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the plurality of pressure threshold settings selected from a range comprising about 5 mmHg to about 650 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 22, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus further discloses automatically reducing the vacuum pressure in response to a pressure threshold setting being exceeded (Claus Figs. 1, 2, ¶ 0031, 0036), as Claus teaches automatically reducing the vacuum pressure when pressure threshold setting (208) is exceeded for an allotted time (tT) (Claus ¶ 0036). 

	Regarding claim 23, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim. Claus discloses the reducing or turning off the pump when the maximum pressure (210) is reached (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1), turning off the pump results in reducing the vacuum pressure to about zero mmHg. 

	Regarding claim 24, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus discloses the reducing or turning off the pump when the maximum pressure (210) is reached (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1), turning off the pump results in reducing the vacuum pressure to about zero mmHg. It can be understood that turning off the pump would last for a period of time, however, Claus is silent to reducing the vacuum pressure from about 2 seconds to about 6 seconds.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the vacuum pressure reduced to zero mmHg from about 2 seconds to about 6 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 25, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. As 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to include a graphical user interface, as taught by Teodorescu, to receive inputs from the user and display relevant data. 

Regarding claim 26, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus discloses the surgical handpiece to comprise a cutter (Claus ¶ 0014-0015) and that using a needle as a cutter for phacoemulsification is known in the art (Claus ¶ 0004).  

Regarding claim 27, Claus discloses a method for managing occlusions during phacoemulsification surgery (Claus abstract Figs. 1-2, ¶ 0031, 0036), the method comprising: 
providing through a surgical instrument a first vacuum pressure (vacuum 202) (Claus abstract Fig. 2, ¶ 0031, 0036); 
determining a partial occlusion (as 208 can be set as the vacuum level of a 50% occluded tube, Claus ¶ 0028) has occurred based on a second vacuum pressure (when 202 reaches above Occlusion Threshold 208) that is greater than the first vacuum pressure (Claus Fig. 2, ¶ 0028, 0036);
T), the vacuum level driven by a pump ramp rate is reduced (Claus ¶ 0031, 0036). 
Claus is silent to receiving an indication of a partial occlusion. 
Teodorescu, however, teaches a surgical system console and associated method for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, comprising receiving an indication of a partial occlusion wherein the indication is provided before the change of one or more parameters (Teodorescu ¶ 0039), as Teodorescu teaches an interface to display data on a display screen throughout the procedure (Teodorescu ¶ 0034) and particularly data regarding a triggering event that can be an occlusion and vacuum pressure exceeding or falling below thresholds (Teodorescu ¶ 0039), thereby providing a visual indication wherein the indication is provided the change of one or more parameters since it is a constant visual alert to display data throughout the procedure (Teodorescu ¶ 0039), to allow the user to monitor for such an event (as motivated by Teodorescu ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus to include a step of receiving an indication of a partial occlusion when the occlusion threshold is exceeded based on a second vacuum pressure that is greater than the first vacuum pressure and the indication before the change of one or more parameters, as taught by Teodorescu, to allow the user to monitor the procedure. 



Regarding claim 29, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 27. Claus further discloses a first vacuum pressure to be zero mmHg, since at the beginning of the procedure before the pump is turned on, the minimum pressure is zero mmHg implicitly (Claus Fig. 2). 

Regarding claim 30, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 27, except for the change of parameters as a result of the indication remain for a preset amount of time.
However, another embodiment of Claus teaches lowering the maximum allowable vacuum level incrementally by pre-determined or programmed increments until the occlusion is cleared (Claus ¶ 0039) to safely remove the occlusion. 
KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 31, Claus discloses a method for managing occlusions during phacoemulsification surgery (Claus abstract Figs. 1-2, ¶ 0031, 0036), the method comprising: 
providing, by a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor (Claus abstract ¶ 0031, 0036), as Claus discloses a programmable controller system which is a computer in which the at least one system bus, computing processor, and computing memory are implicit. Further, Claus discloses a vacuum system comprising three regions (see annotated Fig. 2) capable of providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0031, 0036, annotated Fig. 2 below);

    PNG
    media_image2.png
    474
    873
    media_image2.png
    Greyscale

Annotated Fig. 2: Claus Fig. 2 indicating pressures, threshold settings and regions of the claims. 

receiving a first pressure threshold setting (Low Threshold 204) and a second pressure threshold setting (occlusion threshold 208), wherein the first pressure threshold setting is greater than the minimum pressure and the second pressure threshold setting is greater than the first pressure threshold setting and the second pressure threshold setting is less than the maximum pressure (Claus Fig. 2, ¶ 0036, see Annotated Fig. 2);
wherein the three regions capable of providing vacuum pressure are normal state, weak occlusion state, and strong occlusion state (annotated fig. 2 above);
wherein each of the three regions possess respective settings comprising power level, the power level correlates to the programmable pump settings of Claus which change according to the occlusion state (Claus ¶ 0031), pressure (vacuum pressures between upper and lower thresholds for each region; Annotated Fig. 2) and pressure threshold (upper and lower thresholds for each region; Annotated Fig. 2);

Claus is silent to displaying, on a graphical user interface, current aspiration, vacuum and power settings and providing a notification. 
Teodorescu, however, teaches a surgical system console for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, displaying, on a graphical user interface, current aspiration, vacuum and power settings (Teodorescu Figs. 5-6, ¶ 0039, the interface being a graphical user interface ¶ 0018-0020), as Teodorescu teaches an interface to display data regarding a triggering event that can be an occlusion and vacuum pressure exceeding or falling below thresholds, to allow the user to monitor for such an event (as motivated by Teodorescu ¶ 0033) and for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus to include displaying, on a graphical user interface, current aspiration, vacuum and power settings, and to provide a notification, such as through the interface, as taught by Teodorescu, to allow the user to monitor the procedure in a convenient way.

	Regarding claim 32, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. The method of Claus teaches the system to operate normally below the first pressure threshold setting, or low threshold (204) since falling below this level indicated the passing of the occlusion (Claus ¶ 0036, Annotated Fig. 2). It is understood that below 

	Regarding claim 33, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus further discloses the vacuum system is operational in the weak occlusion state, as the vacuum level rises though the threshold (Claus ¶ 0036). 

Regarding claim 35, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus further discloses wherein the power level for each of the three regions is programmed, as the power level to the pump correlates to the vacuum level and Claus teaches the vacuum levels to be preprogrammed or programmable vacuum level so that the system will automatically reduce the vacuum to the appropriate level (Claus ¶ 0031, 0036). 

Regarding claim 36, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 35, except for the power level is a range of power levels. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have the power level be a range of power levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.

	Regarding claim 37, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus further discloses wherein the power level for each of the three regions is programmed by a user prior to the phacoemulsification surgery, as the power level to the pump correlates to the vacuum level and Claus teaches the vacuum levels to be user programmable vacuum levels so that the system will automatically reduce the vacuum to the appropriate level (Claus ¶ 0031, 0036), and programming can occur before or during a surgical procedure (Claus ¶ 0028). 

	Regarding claim 38, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 35, except wherein the normal state has a selectable power level range between 0% to 10%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have normal state have a selectable power level range between 0% to 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have weak occlusion state have a selectable power level range between 20% to 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 40, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 35, except wherein the strong occlusion state has a selectable power level range between 0% to 100%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have strong occlusion state have a selectable power level range between 0% to 100%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

T) by the system above the occlusion threshold (210), or in the strong occlusion state, is determined by the amount of time it takes for the vacuum level to rise from the occlusion threshold (208) to the maximum vacuum (210) (Claus Fig. 2, ¶ 0031), and is therefore a function of the vacuum pressure for the one of the three regions. 

	Regarding claim 42, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus is silent to the minimum amount of time spent by the system in each region before switching to a different state is preprogrammed. 
	However, another embodiment of Claus teaches lowering the maximum allowable vacuum level incrementally by pre-determined or programmed increments until the occlusion is cleared (Claus ¶ 0039) to safely remove the occlusion. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu, to have pre-determined or programmed minimum amounts of time spent by the system in each region before switching to a different state, as taught by a further embodiment of Claus, to safely remove the occlusion. 

Response to Arguments
6.	Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments (under claim Rejections – 35 U.S.C. § 103) that the combination of Claus and Teodorescu, do not teach all of the limitations of the claim; examiner respectfully disagrees. 
	As previously argued and regarding claim 1, Applicant states that Teodorescu is silent to the term “alert”. Although examiner recognizes that the exact language “alert” is not provided in Teodorescu, the surgical console includes a display screen which shows data relating the procedure and further the system allows for the user to identify the specific date to be shown regarding a triggering event. The display screen therefore provides a visual alert to the user by showing the data to the user throughout the procedure. “Alert” is defined as an urgent notice by Merriam-Webster, these urgent notices are interpreted to be any of visual, tactile, audible etc. types of alerts. Applicant has not claimed any kind of a special alert, just “an alert” Examiner maintains that Teodorescu is not silent to an alert. 
	Referring now to the arguments to the new limitation, “wherein the alert is provided before automatically reducing the vacuum pressure”; considering the broadest reasonable interpretation of the claim, Teodorescu teaches this limitation. Teodorescu teaches displaying data on the display screen, creating a visual alert throughout the procedure, including before automatically reducing the vacuum pressure.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, one of ordinary skill in the art would see a benefit in incorporating a display screen with a visual alert of displaying data on a screen for a user, in order to monitor the procedure. 
	For the reason as set out above, the elements of independent claims 1, 12, 19, 27 and 31 and dependent claims 2-11, 13-18, 20-26, 28-30, 32-33 and 35-42 are taught by Claus and Teodorescu. 
	Similarly, regarding Applicant’s arguments to claim 27 (see p. 16 of remarks) that Teodorescu is silent to “receiving an indication of a partial occlusion”. An indication, as with an alert, can be a visual alert. By displaying the data of the surgical procedure performed by the Claus device, and as taught by the display screen of Teodorescu, a user receives an indication of a partial occlusion. Teodorescu teaches occlusions as being a triggering event that can be monitored by the user through the interface.
	For the same reason as set out above, the elements of claims 28-30 are taught by Claus and Teodorescu. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Boukhny (US 2005/0209560 A1) teaches a method and system for managing phacoemulsification procedures, specifically including audible tones or alerts to the user according to data supplied by the pressure sensor and power supply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        08/31/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781